DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Lee on 07/12/2022.

The application has been amended as follows: 
In claim 1, line 13, the limitation “and” has been deleted 
In claim 1, line 19, after the limitation “…along the dimension”, the limitation --, and  
wherein the length of each of the first plurality of indicia and the second plurality of indicia is between 0.5 mm and about 3.0 mm-- has been entered
Claim 7 has been canceled
In clam 15, line 19, the limitation “and” has been deleted
In claim 15 line 21, after the limitation “indicia”, the limitation --; and 
wherein each of the first plurality of indicia include a first coefficient friction and each of the second plurality of indicia include a second coefficient of friction, and the second coefficient of friction is greater than the first coefficient of friction -- has been entered
In claim 21, line 16, after the limitation “dimension” the limitation --; and 
wherein each of the first plurality of indicia include a physical attribute and each of the second plurality of indicia are free from said physical attribute-- has been entered
Claim 22 has been canceled
In claim 23, line 1,  the limitation “claim 22” has been deleted and replaced with--claim 21--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to each or render obvious the medical devices as claimed specifically the size and structure of the first and second indicia. The prior art may disclose the physical attribute, or given sizes, but not both the physical attribute, and the same size being 0.5-3 mm. The prior art fails to provide teachings or reasons to combine the specific size and surface features for the first and second indicia. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771